CLD-008                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 20-1970
                                      ___________

                                MATTHEW S. PARKER,
                                             Appellant

                                             v.

    BUTLER COUNTY, Pennsylvania; GLORIA SCHWEITZER, Quality Mental Health
              Professional; WEXFORD HEALTH SOURCES INC.
                  ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 2-18-cv-00911)
                      Magistrate Judge: Honorable Lisa P. Lenihan
                      ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
          Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    October 8, 2020

              Before: RESTREPO, MATEY and SCIRICA, Circuit Judges

                             (Opinion filed October 26, 2020)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Matthew Parker, a Pennsylvania state prisoner proceeding pro se, appeals from the

District Court’s order granting summary judgment in favor of several defendants in an

action that he brought pursuant to 42 U.S.C. § 1983. For the reasons discussed below, we

will summarily affirm.

                                            I.

       On February 27, 2018, Parker underwent a medical intake screening at Butler

County Prison. He indicated that he had prescriptions for two medications, Prozac and

Lisinopril, on file with a pharmacy in Florida. On February 28, prison officials were able

to fill the prescription for Lisinopril only. On March 1, Parker was informed that his

pharmacy could not verify the prescription for Prozac, and that he could either provide

more information regarding a valid prescription or schedule a medical visit to get a new

prescription. Parker requested a new prescription and was evaluated by Gloria

Schweitzer, a licensed therapist, on March 7. Based on Parker’s responses to a

questionnaire, Schweitzer (who is not licensed to prescribe medication) placed a referral

to Dr. Galum Noorani, M.D. On March 16, Dr. Noorani evaluated Parker and prescribed

Prozac, which was administered to Parker on March 17.

       In July 2018, Parker filed a complaint in the District Court, naming Schweitzer,

Butler County, and the Butler County Prison’s medical provider, Wexford Health

Sources, Inc. (“Wexford”), as defendants. Parker alleged that the defendants violated his

civil rights by delaying his Prozac prescription for approximately 20 days. He claims that

Schweitzer made demeaning comments about the delay, telling Parker to “deal with it”

and “get over it” because “this is jail,” and saying “screw you sicko.” Parker maintains
                                             2
that he suffered withdrawal symptoms including severe headaches, mood swings,

depression, and anxiety.

       The District Court granted the defendants’ motion to dismiss in part and dismissed

Parker’s claims for declaratory and injunctive relief as moot because Parker was

transferred from Butler County Prison to SCI-Houtzdale. The District Court also

dismissed all claims against Butler County, determining that Parker failed to state a

plausible claim that Butler County was liable for any of the alleged wrongdoing. The

District Court permitted the remaining claims against Schweitzer and Wexford to

proceed. After discovery, the District Court granted summary judgment in favor of

Schweitzer and Wexford. This appeal ensued.

                                               II.

       We have jurisdiction under 28 U.S.C. § 1291. “We review district court decisions

regarding both summary judgment and dismissal for failure to state a claim under the

same de novo standard of review.” Barefoot Architect, Inc. v. Bunge, 632 F.3d 822, 826

(3d Cir. 2011) (citations omitted). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Summary judgment is proper when,

viewing the evidence in the light most favorable to the nonmoving party, there is no

genuine dispute as to any material fact and the moving party is entitled to judgment as a

matter of law. See Fed. R. Civ. P. 56(a); Kaucher v. County of Bucks, 455 F.3d 418,

422–23 (3d Cir. 2006). We may summarily affirm a district court’s order if the appeal
                                               3
fails to present a substantial question. See Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir.

2011) (per curiam); Third Circuit LAR 27.4 and I.O.P. 10.6.

                                              III.

       To succeed on his medical needs claim, Parker was required to “make (1) a

subjective showing that the defendants were deliberately indifferent to [his] medical

needs and (2) an objective showing that those needs were serious.” Pearson v. Prison

Health Serv., 850 F.3d 526, 534 (3d Cir. 2017) (quotation marks and citation omitted).1

Prison officials “act deliberately indifferent to a prisoner’s serious medical needs by

‘intentionally denying or delaying access to medical care or interfering with the treatment

once prescribed.’” Id. (quoting Estelle v. Gamble, 429 U.S. 97, 104–05 (1976)). When

medical treatment is provided, “we presume that the treatment of a prisoner is proper

absent evidence that it violates professional standards of care.” Pearson, 850 F.3d at 535

(citing Brown v. Borough of Chambersburg, 903 F.2d 274, 278 (3d Cir. 1990) (“[I]t is

well established that as long as a physician exercises professional judgment his behavior

will not violate a prisoner’s constitutional rights”)).


1
  It appears that Parker was a pre-trial detainee during the relevant time periods in his
complaint. While that affects the source of his constitutional right, it does not
dramatically affect the substance of our analysis here. See Hope v. Warden York Cty.
Prison, 972 F.3d 310, 325 (3d Cir. 2020) (explaining that “[a]lthough the Eighth
Amendment does not apply” to immigrant and pre-trial detainees, “the substantive due
process guarantees afforded detainees like Petitioners are at least as robust as Eighth
Amendment protections afforded prisoners”); see also Boring v. Kozakiewicz, 833 F.2d
468, 472 (3d Cir. 1987). Moreover, even in the parlance of due process, Parker’s claims
would not have survived summary judgment, as he has pointed to no evidence that any
prison official caused the delay in obtaining his prescription. There is, therefore, no
evidence in the record that any prison official imposed “punishment” on him. See
Hubbard v. Taylor, 399 F.3d 150, 158 (3d Cir. 2005).
                                               4
       Here, the District Court properly granted summary judgment in favor of

Schweitzer and Wexford. There is no evidence that any prison officials deliberately

delayed the provision of Prozac. Rather, the delay resulted from the fact that Parker’s

pharmacy could not verify his prescription. Prison officials, including Schweitzer,

consistently responded to Parker’s requests for treatment, promptly scheduled him for

medical evaluations, obtained a new Prozac prescription, and administered the

medication to Parker within 20 days of his arrival at Butler County Prison. While

Schweitzer’s comments (which she disputes), if true, are distasteful, those comments are

insufficient for a reasonable juror to find deliberate indifference here. Again, the record

does not show that Schweitzer took any action to deliberately delay treatment, nor is

there any evidence that she failed to take any action that could have assisted Parker in

obtaining Prozac sooner. Rather, she responded in a timely fashion to Parker’s requests

for treatment, evaluated him, and properly referred him to the person who could provide a

Prozac prescription, Dr. Noorani. See Pearson, 850 F.3d at 538.

       As Parker failed to produce sufficient evidence for a reasonable juror to find any

constitutional violation, let alone a violation that was caused by Wexford’s policy or

custom, Wexford was also entitled to summary judgment. See Palakovic v. Wetzel, 854
F.3d 209, 232 (3d Cir. 2017) (“To state a claim against a private corporation providing

medical services under contract with a state prison system, a plaintiff must allege a policy

or custom that resulted in the alleged constitutional violations at issue.”) (citing Natale v.

Camden Cty. Corr. Facility, 318 F.3d 575, 584 (3d Cir. 2003)). For similar reasons, the

District Court properly determined earlier in the case that Parker failed to state a claim
                                              5
against Butler County, as he did not allege that the county had any policy or custom that

resulted in any constitutional violation. And the District Court properly determined that

Parker’s claims for declaratory and injunctive relief were mooted by Parker’s transfer out

of Butler County Prison, as those claims were primarily related to Schweitzer’s duties at

Butler County Prison. See Hartnett v. Pa. State Educ. Ass’n, 963 F.3d 301, 305–06 (3d

Cir. 2020).

      For the foregoing reasons, we will summarily affirm the District Court’s

judgment. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.




                                            6